Case 4:19-cr-00038 Document 25 Filed on 08/23/19 in TXSD Page 1 of 12

UNITED STATES DISTRICT COURFterx, v. s, DISTRICT COURT
SOUTHERN DISTRICT OF TEXASSOUPIERS DISTRICT OF TEXAS

 

HOUSTON DIVISION _ KX. -
UNITED STATES OF AMERICA § BY DEPUTY
v. : CRIMINAL NO. H-19-038
MITCHELL SHOEMAKER :
PLEA AGREEMENT

The United States of America, by and through Ryan K. Patrick, United States Attorney
for the Southern District of Texas, and Carrie Wirsing and Britni Cooper, Assistant United States
Attorneys, and the defendant, Mitchell Shoemaker (“Defendant”), and Defendant’s counsel,
pursuant to Rule 11(c)(1)(A) and 11(c)(1)(B) of the Federal Rules of Criminal Procedure, state that
they have entered into an agreement, the terms and conditions of which are as follows:

Defendant’s Agreement

1. Defendant agrees to plead guilty to Counts Two and Four of the Indictment. Count
Two charges Defendant with Possession of a Machinegun, in violation of Title 18, United States
Code, Sections 922(0) and 924(a)(2), and Count Four charges Defendant with Impersonating a
Federal Officer, in violation of Title 18, United States Code, Section 912. Defendant, by entering
this plea, agrees that he is waiving any right to have the facts that the law makes essential to the
punishment either charged in the indictment, or proved to a jury or proven beyond a reasonable
doubt.

Punishment Range

2. The penalty for a violation of Title 18, United States Code, Sections 922(0) and
924(a)(2) is imprisonment of not more than ten (10) years and a fine of not more than $250,000.
Additionally, Defendant may receive a term of supervised release of up to three (3) years. See

Title 18, United States Code, sections 3559(a) and 3583(b). The penalty for a violation of Title
Case 4:19-cr-00038 Document 25 Filed on 08/23/19 in TXSD Page 2 of 12

18, United States Code, Section 912 is imprisonment of not more than three (3) years and a fine of
not more than $250,000. Additionally, Defendant may receive a term of supervised release of up
to one (1) year. See Title 18, United States Code, sections 3559(a) and 3583(b). Defendant
acknowledges and understands that if he should violate the conditions of any period of supervised
release which may be imposed as part of his sentence for Possession of a Machinegun, then
Defendant may be imprisoned for up to two years, and/or up to one year that if he should violate
the conditions of any period of supervised release which may be imposed as part of his sentence
for Impersonating a Federal Officer, without credit for time already served on the term of
supervised release prior to such violation. See Title 18, United Stated Code, sections 3559(a) and
3583(e)(3). Defendant understands that he cannot have the imposition or execution of the
sentence suspended, nor is he eligible for parole.
Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after
sentencing, Defendant will pay to the Clerk of the United States District Court a special
assessment in the amount of one hundred dollars ($100.00) for each count of conviction. The
payment will be by cashier’s check or money order, payable to the Clerk of the United States
District Court, c/o District Clerk’s Office, P.O. Box 61010, Houston, Texas 77208, Attention:
Finance.

Immigration Consequences

4. Defendant recognizes that pleading guilty may have consequences with respect to his

immigration status if he is not a citizen of the United States. Defendant understands that if he is

not a citizen of the United States, by pleading guilty he may be removed from the United States,
Case 4:19-cr-00038 Document 25 Filed on 08/23/19 in TXSD Page 3 of 12

denied citizenship, and denied admission to the United States in the future. Defendant’s attorney
has advised Defendant of the potential immigration consequences resulting from Defendant’s plea
of guilty.

Waiver of Appeal and Collateral Review

5. Defendant is aware that Title 28, United States Code, section 1291, and Title 18,
United States Code, section 3742, afford a defendant the right to appeal the conviction and
sentence imposed. Defendant is also aware that Title 28, United States Code, section 2255, affords
the right to contest or “collaterally attack” a conviction or sentence after the judgment of
conviction and sentence has become final. Defendant knowingly and voluntarily waives the right
to appeal or “collaterally attack” the conviction and sentence, except that Defendant does not
waive the right to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise
permitted, or on collateral review in a motion under Title 28, United States Code, section 2255.
In the event Defendant files a notice of appeal following the imposition of the sentence or later
collaterally attacks his conviction or sentence, the United States will assert its rights under this
agreement and seek specific performance of these waivers.

6. In agreeing to these waivers, Defendant is aware that a sentence has not yet been
determined by the Court. Defendant is also aware that any estimate of the possible sentencing
range under the sentencing guidelines that he may have received from his counsel, the United
States or the Probation Office is a prediction and not a promise, did not induce his guilty plea, and
is not binding on the United States, the Probation Office or the Court. The United States does not
make any promise or representation concerning what sentence the defendant will receive.

Defendant further understands and agrees that the United States Sentencing Guidelines are
Case 4:19-cr-00038 Document 25 Filed on 08/23/19 in TXSD Page 4 of 12

“effectively advisory” to the Court. See United States v. Booker, 543 U.S. 220 (2005).
Accordingly, Defendant understands that, although the Court must consult the Sentencing
Guidelines and must take them into account when sentencing Defendant, the Court is not bound to
follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.

7. Defendant understands and agrees that each and all waivers contained in the
Agreement are made in exchange for the concessions made by the United States in this plea
agreement.

The United States’ Agreement

8. The United States agrees to each of the following:

(a) If Defendant pleads guilty to Counts Two and Four of the Indictment and

persists in that plea through sentencing, and if the Court accepts this plea

agreement, the United States will move to dismiss the remaining counts of the

Indictment at the time of sentencing; and

(b) At the time of sentencing, the United States agrees not to oppose

Defendant’s anticipated request to the Court and the United States Probation Office

that he receive a two (2) level downward adjustment pursuant to section 3E1.1(a) of

the United States Sentencing Guidelines, should Defendant accept responsibility as

contemplated by the Sentencing Guidelines; and

(c) If Defendant qualifies for an adjustment under section 3E1.1(a) of the

United States Sentencing Guidelines, the United States agrees not to oppose

Defendant’s request for an additional one-level departure based on the timeliness of

the plea or the expeditious manner in which Defendant provided complete

information regarding his role in the offense (if Defendant’s offense level is 16 or

greater).

Agreement Binding - Southern District of Texas Only
9. The United States agrees that it will not further criminally prosecute Defendant in the

Southern District of Texas for offenses arising from conduct charged in the indictment. This plea

agreement binds only the United States Attorney’s Office for the Southern District of Texas and
 

Case 4:19-cr-00038 Document 25 Filed on 08/23/19 in TXSD Page 5 of 12

Defendant. It does not bind any other United States Attorney. The United States will bring this
plea agreement and the full extent of Defendant’s cooperation to the attention of other prosecuting
offices, if requested.
United States’ Non-Waiver of Appeal

10. The United States reserves the right to carry out its responsibilities under guidelines
sentencing. Specifically, the United States reserves the right:

(a) to bring its version of the facts of this case, including its evidence file and

any investigative files, to the attention of the Probation Office in connection with

that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with Defendant's
counsel and the Probation Office;

(d) _ to file a pleading relating to these issues, in accordance with section 6A1.2
of the United States Sentencing Guidelines and Title 18, United States Code,
section 3553(a); and

(e) to appeal the sentence imposed or the manner in which it was determined.

Sentence Determination
11. Defendant is aware that the sentence will be imposed after consideration of the United
States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the
provisions of Title 18, United States Code, Section 3553(a). Defendant nonetheless
acknowledges and agrees that the Court has authority to impose any sentence up to and including
the statutory maximum set for the offenses to which Defendant pleads guilty, and that the sentence
to be imposed is within the sole discretion of the sentencing judge after the Court has consulted the

applicable Sentencing Guidelines. Defendant understands and agrees that the parties’ positions
 

Case 4:19-cr-00038 Document 25 Filed on 08/23/19 in TXSD Page 6 of 12

regarding the application of the Sentencing Guidelines do not bind the Court and that the sentence
imposed is within the discretion of the sentencing judge. Ifthe Court should impose any sentence
up to the maximum established by statute, Defendant cannot, for that reason alone, withdraw a
guilty plea, and will remain bound to fulfill all of the obligations under this plea agreement.
Rights at Trial

12. Defendant understands that by entering into this agreement, he surrenders certain
rights as provided in this plea agreement. Defendant understands that the rights of a defendant
include the following:

(a) If Defendant persisted in a plea of not guilty to the charges, defendant

would have the right to a speedy jury trial with the assistance of counsel. The trial

may be conducted by a judge sitting without a jury if Defendant, the United States,

and the court all agree.

(b) Ata trial, the United States would be required to present witnesses and

other evidence against Defendant. Defendant would have the opportunity to

confront those witnesses and his attorney would be allowed to cross-examine them.

In turn, Defendant could, but would not be required to, present witnesses and other

evidence on his own behalf. If the witnesses for Defendant would not appear

voluntarily, he could require their attendance through the subpoena power of the

court; and

(c) Atatrial, Defendant could rely on a privilege against self-incrimination and

decline to testify, and no inference of guilt could be drawn from such refusal to

testify. However, if Defendant desired to do so, he could testify on his own behalf.

Factual Basis for Guilty Plea

13. Defendant is pleading guilty because he is in fact guilty of the charges contained in
Counts Two and Four of the Indictment. If this case were to proceed to trial, the United States
would prove each element of the offense beyond a reasonable doubt. The following facts, among
others, would be offered to establish Defendant’s guilt:

On December 18, 2018, the Defendant, Mitchell Shoemaker, was arrested at a

6
 

Case 4:19-cr-00038 Document 25 Filed on 08/23/19 in TXSD Page 7 of 12

law-enforcement only shooting range located at 30860 Nicholas Sawmill Road in
Magnolia, Texas. Shoemaker had falsely represented himself to be an agent of
Diplomatic Security Service (“DSS”) to gain access to the private range. In so doing, he
presented a fake badge to law enforcement officers. Shoemaker was filmed making these
representations. It was determined that Shoemaker did not have any ties with DSS. He
was arrested by Magnolia Police Department and charged for False Identification.

At the time of his arrest, Shoemaker was in possession of seven firearms and two
silencers, all of which were seized. Among the seized items was a machinegun,
specifically, a F.N. (FN Herstal) PS90, 5.7 caliber rifle bearing serial number FN100012,
manufactured in Virginia, which Shoemaker was prohibited by law from possessing.

A federal arrest warrant was executed on December 20, 2018, immediately
following Shoemaker’s release from state custody.

Federal agents interviewed a Houston Police Department (“HPD”) officer who had
been friends with Shoemaker. He advised that Shoemaker represented himself to be a
federal law enforcement officer. The HPD officer had participated in target practice with
Shoemaker, and purchased ammunition with Shoemaker. He observed Shoemaker
possess and fire several firearms, including the machinegun. He provided videos of
Shoemaker firing the weapons, including the machinegun. Additional videos were
located on YouTube in which Shoemaker discussed the features of the F.N. PS90
machinegun he was filmed shooting, and modifications he made to the firearm. In the
video, Shoemaker pointed out the “giggle switch” which referred to the selector level to
switch the weapon to automatic fire.

Defendant Mitchell Shoemaker did knowingly and unlawfully possess a prohibited
machinegun and was aware of the essential characteristics of the firearm which made it a
machinegun. Moreover, Shoemaker pretended to be a Diplomatic Security Service
special agent, knowing such pretense was false and, while so pretending, obtained access

to a private gun range, a thing of value.

Breach of Plea Agreement

14. If Defendant should fail in any way to fulfill completely all of the obligations under
this plea agreement, the United States will be released from its obligations under the plea
agreement, and Defendant’s plea and sentence will stand. If at any time Defendant retains,

conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly

withholds evidence or is otherwise not completely truthful with the United States, then the United

7
 

Case 4:19-cr-00038 Document 25 Filed on 08/23/19 in TXSD Page 8 of 12

States may move the Court to set aside the guilty plea and reinstate prosecution. Any information

and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea

agreement, and all leads derived therefrom, will be used against defendant in any prosecution.
Restitution, Forfeiture, and Fines — Generally

15. This Plea Agreement is being entered into by the United States on the basis of
Defendant’s express representation that he will make a full and complete disclosure of all assets
over which he exercises direct or indirect control, or in which he has any financial interest.
Defendant agrees not to dispose of any assets or take any action that would effect a transfer of
property in which he has an interest, unless Defendant obtains the prior written permission of the
United States.

16. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea
agreement. Defendant agrees to authorize the release of all financial information requested by the
United States, including, but not limited to, executing authorization forms permitting the United
States to obtain tax information, bank account records, credit histories, and social security
information. Defendant agrees to discuss and answer any questions by the United States relating
to Defendant’s complete financial disclosure.

17. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to
the United States and to assist fully in the collection of restitution and fines, including, but not
limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to

facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents
Case 4:19-cr-00038 Document 25 Filed on 08/23/19 in TXSD Page 9 of 12

necessary to effectuate such transfer. Defendant also agrees to direct any banks which have
custody of his assets to deliver all funds and records of such assets to the United States.

18. Defendant understands that forfeiture, restitution, and fines are separate components
of sentencing and are separate obligations.

Forfeiture

19. Defendant stipulates and agrees that the property listed in the Indictment’s Notice of
Forfeiture (and in any supplemental Notices) is subject to forfeiture, and Defendant agrees to the
forfeiture of that property. In particular, but without limitation, Defendant stipulates that the
following specific property is subject to forfeiture: a San Tan Tactical, Stt-15, multi-caliber rifle
bearing serial number 02861, a F.N. (FN Herstal) PS90, 5.7 caliber rifle bearing serial number
FN100012, a Sig Sauer 1911 .45 caliber pistol bearing serial number 54B032152, a SRM Inc.
SRM 1216 12 gauge shotgun bearing serial number A001493, a Glock GMBH 43 .9mm pistol
bearing serial number ZNS164, a Heckler & Koch Inc. HK45C .45 caliber pistol bearing serial

number 216-015281, and various caliber ammunition.

20. Defendant agrees to waive any and all interest in any asset which is the subject of a

related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.

21. Defendant consents to the order of forfeiture becoming final as to Defendant
immediately following this guilty plea, pursuant to Federal Rule of Criminal Procedure
32.2(b)(4)(A).

22. Subject to the provisions of paragraph 5 above, Defendant waives the right to
challenge the forfeiture of property in any manner, including by direct appeal or in a collateral

proceeding.
Case 4:19-cr-00038 Document 25 Filed on 08/23/19 in TXSD Page 10 of 12

Fines

23. Defendant understands that under the Sentencing Guidelines the Court is permitted to
order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any
imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by
the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay
payment. Subject to the provisions of paragraph 5 above, Defendant waives the right to challenge
the fine in any manner, including by direct appeal or in a collateral proceeding.

Complete Agreement

24. This written plea agreement, consisting of 12 pages, including the attached addendum
of Defendant and his attorney, constitutes the complete plea agreement between the United States,
Defendant, and Defendant’s counsel. No promises or representations have been made by the
United States except as set forth in writing in this plea agreement. Defendant acknowledges that
no threats have been made against him and that he is pleading guilty freely and voluntarily because

he is guilty.

*** CONTINUED ON FOLLOWING PAGE***

10
Case 4:19-cr-00038 Document 25 Filed on 08/23/19 in TXSD Page 11 of 12

25. Any modification of this plea agreement must be in writing and signed by all parties.

Filed wdbion Tom Schon , Texas, on ft Meas 2.3 ,2019.

Defendant

 

 

Subscribed and sworn to before me on Pon gas + Zz 3 , 2019.

DAVID J. BRADLEY, Clerk
UNITED STATES DISTRICT CLERK

By: K 0 FP meee

Deputy United States District Clerk

APPROVED:
Ryan K. Patrick
United States Afttorney

    

By:

 

Wayne T. Hiff, Attorney for Defendant
Assistant United States Attorney

Southern District of Texas

Telephone: 713-567-9568
carrie. wirsing@usdoj.gov

   
   

Britni Cooper
Assistant United States Attorney
Southern District of Texas
Telephone: 713-567-9739
britni.cooper@usdoj.gov

11
Case 4:19-cr-00038 Document 25 Filed on 08/23/19 in TXSD Page 12 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
v. : CRIMINAL NO. H-19-038
MITCHELL SHOEMAKER 3

PLEA AGREEMENT -- ADDENDUM
I have fully explained to Defendant his rights with respect to the pending indictment. I have
reviewed the provisions of the United States Sentencing Commission’s Guidelines Manual and
Policy Statements and I have fully and carefully explained to Defendant the provisions of those
Guidelines which may apply in this case. I have also explained to Defendant that the Sentencing
Guidelines are only advisory and the court may sentence Defendant up to the maximum allowed
by statute per count of conviction. Further, I have carefully reviewed every part of this plea

agreement with Defendant. To my knowledge, Defendant’s decision to enter into this agreement

    

hvgvs7T 20, 20/7

Attorney for Date

I have consulted with my attorney and fully understand all my rights with respect to the
indictment pending against me. My attorney has fully explained, and I understand, all my rights
with respect to the provisions of the United States Sentencing Commission’s Guidelines Manual

which may apply in my case. I have read and carefully reviewed every part of this plea agreement

with my attorney. I understand this agreement and I voluntarily agree to its terms.

Hugust 20, 2019
Defehidadtt<_ 7 Date . ‘ “
12

 

 
